DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 05/31/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 1, 3, 4, 7-9, 11-15, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al., (US 2015/0283070, cited in IDS) and Staniforth (WO1997/03649), and further in view of Brinkley et al., (US 2011/0268809).  The rejection also applies to newly added claim 22.
Stenzler et al. teaches, “A dry powder nicotine formulation suitable for inhalation”, including “nicotine particles . . . in the range of about 1-10 micron in size” and “a flavor component having particles in the 10-1000 micron size range” (Abstract).
Concerning particle distribution in the formulation, Stenzler et al. teaches, “the formulation can be about 1-20% by weight flavor component” and “the remaining portion of the formulation . . .  is the nicotine component” (p. 8, para. [0066]). Accordingly, it would have been obvious to have from 50% by weight to 99% by weight of nicotine particles, i.e. the first plurality of particles, and between 1% by weight to 50% by weight of other particles including the flavor component, i.e. the second plurality of particles, wherein the first plurality of particles and the second plurality of particles make up at least 99% by weight of the powder system.  Note: the cough suppressant of Stenzler et al. is optional (see Abstract), especially since Stenzler et al. teaches, “the formulation can be approximately 100% nicotine component” (Id.)
The flavor particles are taught to be within the range of “at least about 20 micron” (p. 3, para. [0021]).
Accordingly, it would have been obvious to have a first plurality of particles having a particle size of 5 or 10 micrometers or less and a second plurality of particles having a particle size of 50 micrometers to 150 micrometers.
Stenzler et al. also teaches, “any form of nicotine may be used for admixture” including bases and salts of nicotine and “a pharmaceutically active analog or derivative of nicotine or substance that mimics the effect of nicotine” (p. 4, para. [0032]). Nicotine salts include “lactic” and “glutamic”, which would provide, nicotine lactate and nicotine glutamate (id. para. [0033]), as per claim 1.
Since any form of nicotine may be used it would have been obvious to use salts such as nicotine aspartate, nicotine bitartrate, as per claims 3, 6-8.
Since the prior art teaches a combination of nicotine powder and flavor particles, it would have been obvious to have the particles in a single capsule, as per claim 15.

The prior art teaches nicotine particles, including nicotine lactate, having a particle size of 10 micrometers or less, and a flavor particles having a size of about 50 micrometers or greater, but does not teach an amino acid.

Staniforth teaches “a dry powder inhaler comprises active material and additive material” (Abstract).  The additive material is an “anti-adherent material”, e.g. “leucine” (amino acid; p. 5, lines 35-37; see also p. 9, lines 23-33) that “decreases the cohesion between the particles of the powder containing the active material” (p. 4, lines 23-25). “The reduced tendency of the particles to bond strongly either to each other or to the device itself, reduces powder cohesion and adhesion and promotes better flow characteristics which leads to improvements in the dose reproducibility” (p. 5, lines 1-5).
Staniforth further teaches, “the additive material may form at least a partial coating on the surfaces of the particles of the active material” (p. 12, lines 21-23; see also p. 13, lines 1-7), as per claims 6-9, 13-14.
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add amino acid to the compositions of Stenzler et al. for the advantage of promoting better flow characteristics leading to improvements in the dose reproducibility, as taught by Staniforth.
	Since the compositions of Stenzler et al. are intended for inhalation, it would have been obvious to add the compositions to an inhaler having a mouthpiece, a body, and an airflow channel, as per claims 16 (see for example, Fig. 1 of Staniforth).

The combination Stenzler et al. and Staniforth does not teach aspartate or bitartrate salts of nicotine, per se.
For the sake of completion, the examiner cites Brinkley et al. teaching therapeutic formulations comprising nicotine (Abstract).
Brinkley et al. teaches, “Exemplary pharmaceutically acceptable nicotine salts” including bitartrate and aspartate (p. 3, para. [0023]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Accordingly, it would have been obvious to use aspartate or bitartrate salts of nicotine as nicotine salts in the compositions of Stenzler et al. based on their recognized suitability as nicotine salts, as taught by Brinkley et al.
Concerning claim 21, Brinkley et al. additionally lists “excipients that are particularly useful for the manufacture of nicotine-containing products” including “lubricants and processing aids (e.g. calcium stearate and magnesium stearate)” (p. 4, para. [0032]).  
Similarly, it would have been obvious to include magnesium stearate as a lubricant and processing aid for the powders of Stenzler et al. based on its recognized suitability for its intended use in nicotine-containing products, as taught by Brinkley et al.

Previous
2) Claims 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al., (US 2015/0283070, cited in IDS), Staniforth (WO1997/03649), Brinkley et al., (US 2011/0268809) as applied to claims 1, 3-15, 21 above, and further in view of Zinovik et al., (WO 2015/166344, cited in IDS).

The combination of Stenzler et al., Staniforth, and Brinkley et al., which is taught above, differs from claims 15-16, 19-20 insofar as it does not teach a capsule or a flow rate.
Zinovik et al. teaches “nicotine powder inhalers where the nicotine powder is delivered at air flow rates that mimic a smoking regime” (Abstract).
The inhaler is taught to be equipped with “a capsule that can be pierced by the inhaler” (p. 2, lines 8-9), where in the “capsule can contain a predetermined amount or dose of nicotine powder” (p. 3, lines 13-14).  
Zinovik et al. also teaches, “Surprisingly, the dose of nicotine powder can be inhaled into lungs of a user at an inhalation rate of less than about 5 L/min or less than 2 L/min which mimics the inhalation flow rate utilized for a conventional smoking regime” (p. 2, lines 28-30).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use capsules for the compositions of Stenzler et al. for the advantage of providing predetermined amounts or doses of nicotine powder, as taught by Zinovik et al.
It would have also been obvious to adjust the flow rate of the inhalation device within the claimed range of 1 liter per minute to 2 liters per minute for the advantage of mimicking the inhalation flow rate utilized for a conventional smoking regime, as taught by Zinovik et al.
Response to Arguments
	i) Applicant argues, “One of skill in the art would not utilize the Staniforth teachings directed to forming unstable agglomerates since the claimed invention is directed to a stable powder system that does not agglomerate” (p. 8).
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case, Staniforth was used to provide motivation for coating the powders of Stenzler et al.

	ii) Applicant suggests that Staniforth does not teach a coating, as per the claims, insofar as the coating in Staniforth is a defined as a discontinuous covering (p. 9).
However, Applicant’s disclosure echoes the prior art notion of a discontinuous coating insofar as it discloses, “The amino acid may be disposed on the nicotine or coating at least a portion of the particles comprising nicotine” [emphasis added] (Specification at p. 5, lines 18-19)


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1, 3, 4, 7-9, 11-16, 19-21 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,336.  This rejection also applies to newly added claim 22.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both clam a powder system comprising nicotine, having a particle size of 10 micrometers or less, including nicotine aspartate, and flavor particles of about 20 micrometers or more; a nicotine powder inhaler and a method of using the inhaler; including wherein the nicotine is associated with an amino acid, e.g. leucine.  The patent also claims use of capsules, magnesium stearate, and a rate of less than about 5 linters per minute.

2) Claims 1, 3, 4, 7-9, 11-16, 19-21 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,945,460. This rejection also applies to newly added claim 22 insofar as nicotine aspartate is an obvious variant of a nicotine salt. Although the claims at issue are not identical, they are not patentably distinct from each other because they both clam a powder system comprising nicotine particles having a particle size of about 5 microns or less and flavor particles having a size of 20 microns or greater (see Claims 9 and 12 of ref.); a nicotine powder inhaler (see Claim 1 of ref.); including wherein the nicotine is associated with an amino acid, e.g. leucine (see Claim 11 of ref.); flavor particles in a range from 50 to 150 micrometers (see Claim 20). Use of the inhaler would have been expected.

3) Claims 1, 3, 4, 7-9, 11-16, 19-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,912,334. This rejection also applies to newly added claim 22 insofar as nicotine aspartate is an obvious variant of nicotine. Although the claims at issue are not identical, they are not patentably distinct from each other because they both clam a powder system comprising nicotine (see Claim 1 of ref.) and flavor particles (see Claim 6 of ref.); a capsule; a nicotine powder inhaler (see Claim 1 of ref.) and a method of using the inhaler (see Claim 18 of ref.); including wherein the nicotine is associated with an amino acid, e.g. l-leucine (see Claim 14 of ref.) and an inhalation rate of less than 5 L/min.  The size of the flavored particles in the ‘334 patent have not been delineated; however, it would have been obvious to optimize a range that works with the inhaler.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612